Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	As an initial matter, Examiner states that the proposed claim amendments are not entered as they are not deemed to place the application in better form for allowance by materially reducing or simplifying the issues for allowance.
2.	Applicants arguments with regards to the rejection of Claims 16-23 and 26-35 under 35 U.S.C. 103 as being unpatentable over Hassan et al. (United States Patent Publication No. US 2016/0011499 A1), hereinafter Hassan, and further in view of Park et al. (United States Patent Publication No. US 2017/0068157 A1), hereinafter Park, utilizing Mistrik et al. (2017) “Optical Properties of Electronic Materials: Fundamentals and Characterization.” Springer Handbook of Electronic and Photonic Materials, hereinafter Mistrik, as a teaching reference, may possibly overcome said rejections, but will require a deeper, fuller reading of the prior art, as well as further complete search is necessary in order to investigate whether the amendments truly overcome the rejections of record, much less render the application allowable.

Conclusion
3.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
4.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
6.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        08/24/2022